Citation Nr: 0433294	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for thoracic spine muscle 
strain with compression fractures, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Portland, Oregon

The Board remanded the claim in May and October 2003, 
respectively, to secure the development of evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claim is remanded to develop evidence that is needed to 
properly resolve the claim.  As the Board observed in its 
Remand of October 2003, there have been several changes in 
the rating criteria for spine disabilities during the course 
of the appeal.  These changes in the law affect the veteran's 
claim.  The Board remanded the claim in October 2003 in order 
to obtain a VA examination that developed findings needed to 
rate the disability under the changed rating criteria.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  The examination did not take place.  
For the reasons stated below, the Board finds that the AMC 
should afford the veteran another opportunity to have the VA 
examination.  

The actions requested in this Remand are required in this 
case by the Veterans Claims Assistance Act of 2000 (the 
VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

In the October 2003 Remand, the Board indicated that a VA 
orthopedic examination was needed to resolve the claim and 
directed the RO to obtain one.  A Compensation and Pension 
Exam Inquiry contained in the claims file indicates that VA 
examinations of the spine and the peripheral nerves, 
respectively, were scheduled to take place on a date in April 
2004 but were "canceled" by MAS (Medical Administration 
Services) because the veteran "failed to report" for them. 

The VA examinations were not performed at a later time.  
There is no documentation on file showing that VA gave the 
veteran notice of the date, time, and place of the 
examinations.

In a supplemental statement of the case issued in July 2004, 
the claim was denied on the ground that it was not supported 
by the evidence of record.  This was the last adjudication of 
the claim before the case was returned to the Board.  

The Board has reviewed the history of this matter and finds 
that it would be consistent with due process to give the 
veteran another opportunity to report for VA examination.

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
consequence of the failure without good cause to report for 
an examination requested by VA in connection with an original 
claim is that the claim is decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  The 
consequence of the failure without good cause to report for 
an examination requested by VA in connection with a claim for 
an increased rating is that the claim shall be denied.  Id.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2004).  

The claims file does not contain any evidence either that the 
veteran canceled the examinations in advance or that he had 
good cause satisfying 38 C.F.R. § 3.655(a) for failing to 
report for examination. 

The claims file does not contain a copy of any notice that 
was provided to the veteran of the date, time, and place of 
the VA examinations that were scheduled for a date in April 
2004.  A presumption of regularity, rebuttable only by clear 
evidence to the contrary, attaches to the acts of public 
officials.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
It may not be presumed in this case, however, that the 
veteran received notice of the examinations.  Rather, it 
appears that any notice that was sent may have been directed 
to an address not his.  The address stated in the 
Compensation and Pension Exam Inquiry is different from that 
which has been used by the RO to direct correspondence to the 
veteran, both before and after the date of the scheduled 
examinations - - for example, the supplemental statements of 
the case of April 2002, June 2003, and July 2004.  Thus, the 
presumption of regularity may not obtain in this case.  

However, even if it were presumed that VA gave the veteran 
proper notice in advance of the scheduled examinations, and 
that in consequence, the claim is subject to the provisions 
of 38 C.F.R. § 3.655, the Board would still find that the 
veteran should be given another opportunity to report for VA 
examination.  Equally important facts and principles of law 
must be considered.

A basic principle of VA adjudication is that a claimant and 
his representative are entitled to written notice of any 
decision made by VA affecting the payment of benefits, such 
as disability compensation, or the granting of relief.  38 
C.F.R. § 3.103(b)(1) (2004).  This notice must set forth 
clearly not only the decision made but also any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, and the right, 
as well as the necessary procedures and time limits, to 
initiate an appeal of the decision.  Id.  These requirements 
are meant to protect a claimant's right to due process, but 
they were not fully satisfied in this case.  The July 2004 
supplemental statement of the case did not refer to 38 C.F.R. 
§ 3.655.  Thus, it did not set out fully and clearly the 
basis for the denial of the claims on account of the 
veteran's failure to report for the scheduled VA 
examinations.  

The Board therefore declines to conclude that the veteran has 
forfeited the assistance of a VA medical examination under 38 
C.F.R. § 3.655 or other provision of law.  When the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the appellant would be prejudiced 
by the Board's going forward on that issue without first 
remanding for the RO to adjudicate the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1995).  

The Board further finds, rather, that it would be consistent 
with due process for the veteran to be allowed another 
opportunity to attend a VA examination in conjunction with 
his claim.  He should be given advance notice of the date, 
time, and place of the VA examination.  That notice should 
advise the veteran specifically of the applicability of 38 
C.F.R. § 3.158 (2004), which concerns a claimant's 
abandonment of claims by inaction, and of 38 C.F.R. § 3.655.  
If the veteran again fails to report for a scheduled 
examination, action concerning his claim should be taken in 
accordance with those regulations.

Accordingly, this case is REMANDED for the following action:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist.  

The claims file must be made available to 
the examiner, and the examiner is 
requested to confirm in the examination 
report that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed and the findings reported in 
detail. 

A complete rationale should be provided 
for all opinions and conclusions stated 
in the examination report.

In the examination report:  The examiner 
should set out in degrees both the 
forward flexion and combined ranges of 
motion of the thoracolumbar spine.  The 
examiner should also rule in or rule out 
whether there is present as a result of 
the veteran's thoracic spine disorder 
such pathology as muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also be asked to identify whether or not 
there is found ankylosis of the dorsal or 
thoracic spine, and if so, whether it is 
considered favorable or unfavorable.  The 
examiner should also identify whether 
there is cord involvement, or abnormal 
mobility requiring a brace.  The examiner 
should also identify whether 
intervertebral disc syndrome is manifest 
in the dorsal or thoracic spine and, if 
so, whether it is a manifestation of or 
related to the service-connected thoracic 
spine muscle strain with compression 
fractures.  Finally, the examiner should 
identify any existing compression 
fracture(s) in the thoracic spine, or any 
residuals of a prior compression 
fracture.

3.  Reasonably in advance of the 
examination requested in Paragraph 2, 
provide due written notice of the time, 
date, and place of the examination to the 
veteran.  The notice should inform the 
veteran of his obligation to cooperate 
with VA by reporting for the scheduled 
examination.  The notice should state 
that failure to cooperate and, in 
particular, failure without good cause to 
attend the examination may result in 
adverse action on the claim pursuant to 
38 C.F.R. § 3.158 and § 3.655.  A copy of 
this notice should be associated with the 
claims file.

4.  After the development requested 
herein has been performed and it has 
completed any other development it thinks 
necessary, the AMC should consider all of 
the evidence of record and readjudicate 
the claim.  Consideration should be given 
to the amended Diagnostic Codes under 38 
C.F.R. § 4.71a (2003) used in the 
evaluation of the spine, namely 
Diagnostic Codes 5235 through 5243.  If a 
complete grant of the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The revised provisions of 
Diagnostic Code 5235 through 5243, 
effective from September 26, 2003 should 
be set out in detail.  An appropriate 
period of time should be allowed for the 
veteran or his representative to respond.  

Then, the case should be returned to the Board if appellate 
review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


